The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 14, 2015

                                       No. 04-14-00742-CR

                                      Andres Solis VIELMA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2013-09-12304-CR
                          Honorable Bert Richardson, Judge Presiding

                                          ORDER
        Appellant’s motion to access the record is GRANTED. It is ORDERED the district clerk
of Uvalde County shall prepare and send a full and complete duplicate copy of the clerk’s record
and the reporter’s record for cause number 2013-09-12304-CR to appellant at TDCJ No.
1964402, Garza West Unit, 4250 Highway 202, Beeville, TX 78102. It is FURTHER
ORDERED the district clerk file written notice in this court no later than ten days from the date
of this order confirming the date the record was sent to appellant.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant
by the district clerk. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.


                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court